Jfn tbe Wniteb
                    ORI I Al
                           ~tates ~ourt
                          of eberal                   jf         ~!aims

                                 No. 15-522 C
                             (Filed: July 22, 2015)

********** ************                                             FILED
BYRON BEDELL,
                                                                  JUL 2 2 201 5
                      Plaintiff,
                                                                 U.S. COURT OF
                                                                FEDERAL CLAIMS
v.

THE UNITED STATES,

                      Defendant.
* ** ** * *** * ** ** * *** * * * *

                                   ORDER

        Plaintiff Byron Bedell, appearing pro se, filed a complaint seeking
damages from defendant for alleged acts of assault, battery, torture, and
conveying false information. 1 Defendant has moved to dismiss for lack of
jurisdiction pursuant to RCFC Rule 12(b)(l). Plaintiff has not filed a
response, but we need not wait for one because it is clear on the face of the
complaint that we lack jurisdiction to provide plaintiff the relief he seeks. See
RCFC Rule 12(h)(3) ("If the court determines at any time that it lacks subject-
matter jurisdiction, the court must dismiss the action.").

        Plaintiff alleges that federal employees committed a variety of tortious
and criminal acts against him during his incarceration at the federal
penitentiary in Lewisburg, Pennsylvania. First, plaintiff alleges that employees
at the penitentiary tortured him, assaulted and battered him, and treated him in
other cruel and inhumane ways. Second, he accuses federal employees of
breaching their contractual and fiduciary duty to investigate and respond to his
reports of mistreatment. Plaintiff asserts that he informed defendant of these
crimes, and defendant remained silent instead of taking the opportunity to
investigate the crimes and respond accordingly. Third, plaintiff alleges that


1
  Plaintiff also filed a motion to proceed in forma pauper is and attached his
trust account ledger. For good cause shown, we grant that motion.
defendant conspired to hide its "malfeasance, malum prohibitum, ultra vires
acts, [and] the obstruction of justice" by concealing evidence of the unlawful
acts committed by federal employees at the penitentiary. Am. Compl. 3.

        Finally, plaintiff claims that defendant entered into a contract with him
through the doctrine of acquiescence and acceptance. Specifically, plaintiff
claims that he "proposed to the defendant" an "expressed contractual
agreement," and the defendant gave its "consensual agreement to pay the sum
certain amount of $125 million dollars" for its participation in the alleged
crimes. Id. Plaintiff alleges that he served a tort claim along with affidavits to
the Director of the FBI. No one from the FBI responded to plaintiffs
submission, and plaintiff alleges that defendant's silence is tantamount to
stipulating, agreeing, and confessing to the crimes alleged.

        Prose plaintiffs are afforded latitude in their filings, see, e.g., Henke v.
 United States, 60 F.3d 795, 799 (Fed. Cir. 1995), and are entitled to a liberal
construction of their pleadings, see Haines v. Kerner, 404 U.S. 519, 520
(1972) (requiring that allegations contained in a pro se complaint be held to
"less stringent standards than formal pleadings drafted by lawyers").
Nonetheless, prose plaintiffs are not relieved of their duty to meet the court's
jurisdictional requirements. See Henke, 60 F.3d at 799.

        The Tucker Act, this court's primary grant of jurisdiction, only gives
this court authority to "render judgment upon any claim against the United
States founded either upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any express or implied contract
with the United States ... in cases not sounding in tort." 28 U.S.C. §
 149l(a)(l) (2012). As quoted above, specifically excluded from the court's
jurisdiction are cases involving allegations oftortious conduct, such as assault
and battery and torture as complained of by plaintiff. These claims must
therefore be dismissed for lack of jurisdiction.

        Turning to plaintiffs contract claim, in order to demonstrate that a
contract exists with the federal government, plaintiff must prove the following
elements: (1) mutuality of intent to enter into a contractual relationship; (2)
consideration; (3) an unambiguous offer an acceptance; and (4) actual
authority, either implied or expressed, "on the part of the government signatory
to bind the government to the contract." Liberty Ammunition, Inc. v. United
States, 119 Fed. Cl. 368, 388 (2014) (citing Massie v. United States, 166 F.3d
1184, 118 8 (Fed. Cir. 1999) ). Here, plaintiff alleges that he "proposed" a

                                         2
contract, see Am. Compl. 6, and that the government acquiesced to it by failing
to respond to it. He does not allege that the government accepted the offer,
otherwise even intended to enter into a contract, that the parties exchanged
consideration, or that the government official involved had the authority to
bind the government to plaintiff's proposal. Plaintiff instead alleges a
"gotcha" theory of contract formation in which the FBI' s silence in responding
to plaintiff's correspondence operated to obligate the United States to
plaintiff's demands. Active acceptance, however, not silence, is required for
the government to be bound by a contract. See Doe v. United States, 5 8 Fed.
Cl. 479, 488 (2003) (citing Harbert/Lummus Agrifuels Projects v. United
States, 142 F.3d 1429, 1433-34 (Fed. Cir. 1998)); see also Bell/Heery v.
United States, 739F.3d1324, 1334 (Fed. Cir. 2014). Plaintiffhas notpled the
elements of a valid contract between himself and the United States. Plaintiff
has not alleged any facts over which we could exercise jurisdiction.

       Absent a claim over which we have jurisdiction, we must dismiss the
amended complaint pursuant to rule 12(h)(3). Accordingly, the following is
ordered:

      1. For good cause shown, plaintiff's motion to proceed in forma
      pauperis is granted.

       2. The clerk of court is directed to dismiss the complaint without
       prejudice and enter judgment accordingly.

       3. Defendant's motion to dismiss is denied as moot.




                                          Judge




                                      3